Citation Nr: 1436197	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-26 184	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of low grade squamous intraepithelial lesions of the cervix with Human Papilloma virus (HPV) infection (claimed as cervicitis and vaginitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997 and from February 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Although the Statement of the Case was also decided by the Roanoke, Virginia office, the Board received the claim from the Nashville RO, which issued the May 2010 Supplemental Statement of the Case.  This matter has been previously remanded by the Board in January 2012.  

Although a hearing before the Board was scheduled for August 2010, the Veteran did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).   

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ obtained a VA examination in June 2012.  The examiner concluded that it is less likely than not that the Veteran's vaginitis, cervicitis, HPV and cervical dysplasia are related to her treatment for the abnormal pap and HPV infection in the Veteran's period of active service.  The rationale was that a diagnosis of vaginitis only appears once in the patient's medical record and, in general, is not a symptom of HPV infection, and that HPV does not cause an inflammatory condition such as cervicitis.  The examiner also opined that the Veteran had mild cervical dysplasia noted as CIN1 at the time of treatment, and that even without treatment, over 80 percent of cases of CIN1 resolve spontaneously.  The examiner wrote that it is unlikely that a single HPV infection would persist for over 10 years before causing a new onset of abnormal pap smears, and noted that the Veteran has had at least one new sexual partner since her original diagnosis, which would place the patient at risk for acquiring new HPV strains.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the examiner opined that HPV does not cause cervicitis, and that vaginitis is not a symptom of HPV, but has not provided the medical explanation and/or cited medical literature informing these conclusions.  Upon remand, the examiner should provide a full medical rationale supporting his or her conclusions.  

In her August 2008 Form 9 appeal, the Veteran asserted that her gynecological condition began in service and has not resolved itself, resulting in a chronic diagnosis of cervicitis on every gynecological examination she has, and repeated trips to the physician for additional pap smears to rule out carcinoma.  The examiner should consider the Veteran's claim of continuity of gynecological symptoms since service upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the June 2012 examiner, or another appropriate medical professional, and obtain a supplemental opinion as to whether the Veteran has any gynecological disorder that is at least as likely as not (a 50 percent or greater likelihood) related to the Veteran's period of active service, to include any diagnosed gynecological disorder or treatment documented in the Veteran's service treatment records (STRs).  In doing so, the examiner may not simply note as rationale a general conclusion that 80 percent of cases of cervical dysplasia resolve spontaneously without reference to clinical findings specific to the Veteran, and consideration of her reports of a continuity of gynecological symptomatology, including the Veteran's statement in her August 2008 Form 9 that her gynecological condition began in service, and has not resolved itself.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions specific to the Veteran.  The examiner may not simply conclude that cervicitis or vaginitis is not related to HPV without supporting that conclusion with a clear medical rationale.  

If the examiner believes that another physical examination of the Veteran is needed to provide the requested opinion, a new examination should be scheduled.  

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



